Exhibit 10.27

 

SYNAPTICS INCORPORATED

SEVERANCE POLICY FOR PRINCIPAL EXECUTIVE OFFICERS

 

Effective October 30, 2017

 

1. Purpose. The purpose of this Synaptics Incorporated Severance Policy (the
“Severance Policy”) is to provide a fair framework in the event of the
termination of employment of one or more key executive officers (each an
“Executive”) of Synaptics Incorporated or any subsidiary of Synaptics
Incorporated (collectively, the “Company”).

 

2. Covered Principal Executive Officers. This Severance Policy shall be
applicable to each Executive to the extent such Executive has been designated
and notified in writing by the Company upon nomination by the Chief Executive
Officer (the “CEO”) and approval of the Board of Directors or the Compensation
Committee of the Board of Directors (a “Covered Executive”).

 

3. Definitions.

 

(a) Change of Control. For the purpose of this Severance Policy, a “Change of
Control” shall mean any of the following:

 

(i) Change of Control. A change in control of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended, or if Item
6(e) is no longer in effect, any regulations issued by the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
which serve similar purposes;

 

(ii) Tender Offer. A tender offer or exchange offer is made whereby the effect
of such offer is to take over and control the Company, and such offer is
consummated for the equity securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding voting securities;

 

(iv) Merger or Consolidation. The stockholders of the Company shall approve a
merger, consolidation, recapitalization, or reorganization of the Company, a
reverse stock split of outstanding voting securities, or consummation of any
such transaction if stockholder approval is not obtained, other than any such
transaction that would result in at least 50% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;

 

(v) Liquidation or Sale of Assets. The stockholders of the Company shall approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or a substantial portion of the Company’s
assets to another person, which is not a wholly owned subsidiary of the Company
(i.e., 50% or more of the total assets of the Company); or

 

(vi) Stockholdings. Any “person” (as that term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under that act), directly or
indirectly of more than 50% of the total voting power represented by the
Company’s then outstanding voting securities.

 

(b) Effective Date. The “Effective Date” shall be the closing date of the
transaction on which a Change of Control occurs.

 

(c) Good Cause. “Good Cause,” as it applies to the determination of the Company
to terminate the employment of a Covered Executive, shall mean any one or more
of the following: (i) Executive’s willful,

--------------------------------------------------------------------------------

material, and irreparable breach of Executive’s duties to the Company; (ii)
Executive’s gross negligence in the performance or intentional nonperformance
(continuing for 30 days after receipt of written notice of need to cure) of any
of Executive’s material duties and responsibilities; (iii) Executive’s willful
dishonesty, fraud, or misconduct with respect to the business or affairs of the
Company, which materially and adversely affects the operations or reputation of
the Company; (iv) Executive’s indictment for, conviction of, or guilty plea to a
felony crime involving dishonesty or moral turpitude whether or not relating to
the Company; or (v) a confirmed positive illegal drug test result.

 

(d) Good Reason. “Good Reason,” as it applies to the determination by a Covered
Executive to terminate the Executive’s employment shall mean the occurrence of
any of the following events without Executive’s prior written approval: (i)
Executive is demoted by means of a material reduction in authority,
responsibilities, or duties or Executive is required to render Executive’s
primary employment services from a Company location that is more than 50 miles
from the Company location from which Executive provides employment services to
the Company at the time Executive becomes a Covered Executive other than as has
been previously contemplated by the Company and Executive; (ii) Executive’s
annual base salary for a fiscal year is reduced to a level that is less than 90%
of the base salary paid to Executive during the prior fiscal year; or (iii)
Executive’s Targeted Bonus is reduced to a level that is less than 90% of the
Targeted Bonus for Executive during the prior fiscal year.

 

(e) Employment Termination. “Employment Termination” shall mean a Covered
Executive no longer being an employee of the Company as a result of a
termination with Good Reason or without Good Cause.

 

4. Result of Termination by the Company without Good Cause or by Executive with
Good Reason. The following provisions shall apply should the Company terminate a
Covered Executive’s employment without Good Cause or should a Covered Executive
terminate Executive’s employment with Good Reason:

 

(a) Salary and Bonus. The Company shall, for a period of one year following the
Employment Termination in the case of the CEO and six months following the
Employment Termination in the case of any other Covered Executive, pay to
Executive on each regular payroll date as in effect on termination a pro rata
amount equal to the sum of (i) 100% of Executive’s base salary in the case of
the CEO and 50% of Executive’s base salary in the case of any other Covered
Executive, and (ii) 100% of Executive’s Targeted Bonus in the case of the CEO,
the greater of 50% of Executive’s Targeted Bonus or a pro rata amount of
Executive’s Targeted Bonus in the case of the Company’s Chief Financial Officer,
and a pro rata amount of Executive’s Targeted Bonus in the case of any other
Covered Executive, in each case for the fiscal year during which termination
occurs.

 

(b) Welfare Benefit Plans. The Company will continue, for one year following the
Employment Termination in the case of the CEO and for six months following
Employment Termination in the case of each other Covered Executive, coverage for
Executive and Executive’s dependent family members under the Company’s medical
plan for the applicable continuation period described in this sentence by paying
the COBRA premium for such coverage, but such coverage shall not extend beyond
the period during which Executive and his dependents are eligible for COBRA.

 

(c) Stock Options and RSUs. All unvested options and RSUs held by Executive as
of Employment Termination shall cease to vest on the date of Employment
Termination. Vested options and RSUs will be exercisable for 90 days after the
date of Employment Termination, but not beyond their original term.

 

(d) Accrued Benefits. Executive shall be entitled to receive all other accrued
but unpaid benefits relating to vacations and other executive perquisites
through the date of Employment Termination, except that Executive shall not
continue to accrue vacation benefits or other executive perquisites after the
date of Employment Termination.

 

5. Release of Claims. The Company’s obligations under Section 4 are contingent
upon a Covered Executive’s executing (and not revoking during any applicable
revocation period) a valid, enforceable, full and unconditional release of all
claims Executive may have against the Company (whether known or unknown) as of
the date of Employment Termination in such form as provided by the Company no
later than 60 days after the date of Employment Termination. If the foregoing
release is executed and delivered and no longer subject to revocation within 60
days after the date of Employment Termination, then the following shall apply:

--------------------------------------------------------------------------------

 

(a) To the extent any payments due to Executive under Section 4 are not
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, then such payments shall commence upon the first
scheduled payment date immediately after the date the release is executed and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Severance Policy had
such payments commenced after the date of Employment Termination, and any
payments to be made thereafter shall continue as provided herein. The delayed
payments shall in any event expire at the time such payments would have expired
had such payments commenced after the date of Employment Termination.

 

(b) To the extent any payments due to Executive under Section 4 above are
“deferred compensation” for purposes of Section 409A, then such payments shall
commence upon the 60th day following the date of Employment Termination. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Severance Policy had
such payments commenced after the date of Employment Termination, and any
payments to be made thereafter shall continue as provided herein. The delayed
payments shall in any event expire at the time such payments would have expired
had such payments commenced immediately following the date of Employment
Termination.

 

6. Section 409A. Notwithstanding any provisions in this Severance Policy to the
contrary, if at the time of the Employment Termination the Covered Executive is
a “specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable as a result of such
Employment Termination is necessary to avoid the additional tax under Section
409A, the Company will defer the payment or commencement of the payment of any
such payments or benefits (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following the Employment Termination. Any monthly payment amounts deferred will
be accumulated and paid to Executive (without interest) six months after the
date of Employment Termination in a lump sum, and the balance of payments due to
Executive will be paid as otherwise provided in this Severance Policy. Each
monthly payment described in this Severance Policy is designated as a “separate
payment” for purposes of Section 409A and, subject to the six month delay, if
applicable, and Section 5 the first monthly payment shall commence on the
payroll date as in effect on termination following the termination. For purposes
of this Severance Policy, a termination of employment means a separation from
service as defined in Section 409A. No reimbursement payable to Executive
pursuant to any provisions of this Severance Policy or pursuant to any plan or
arrangement of the Company shall be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred, and
no such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A. This Severance Policy will be
interpreted, administered and operated in accordance with Section 409A, although
nothing herein will be construed as an entitlement to or guarantee of any
particular tax treatment to Executive.

 

8. Term. This Severance Policy shall terminate on the Effective Date of a Change
of Control.

 